Citation Nr: 1756498	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified (NOS), a sleep disturbance disorder, also claimed as posttraumatic stress disorder (PTSD), to include as secondary to service-connected bilateral hearing loss and tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1963 to October 1966, with service in the Republic of Vietnam. He is the recipient of the Vietnam Service Medal.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2013 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

1. The evidence is at least in equipoise as to whether the Veteran has an anxiety disorder NOS that is etiologically related to his military service.


CONCLUSION OF LAW

1. The criteria for entitlement to service connection for anxiety disorder NOS have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board finds that the evidence of record supports a grant of service connection for an anxiety disorder.  First, there is evidence of a current disability. The Veteran has been diagnosed with an anxiety disorder NOS. See December 2012 VA examination. 

Second, there is evidence of an in-service event, disease, or injury.  In that regard, the Veteran has consistently stated that he was involved in a motor vehicle accident while serving in Vietnam.  See July 2017 Board hearing transcript, see also June 2014 correspondence. Further, the Veteran submitted a statement from his brother regarding the motor vehicle accident in question. See August 2017 correspondence.

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's anxiety disorder NOS is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  The evidence of record includes a December 2012 VA examination opinion that opined that the Veteran's anxiety disorder is "more likely due to or caused by the accident he reported in service though this event has not yet been investigated or conceded by the Regional Office."  In formulating the opinions, the VA examiner relied on medical literature, review of the Veteran's file, and an in-person examination of the Veteran. In addition, the opinion is supported with a clear and thorough rationale. Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's anxiety disorder is related to his military service.


ORDER

Entitlement to service connection for an anxiety disorder NOS is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


